Case 3:20-cv-01864-H-AGS Document 35 Filed 12/07/20 PageID.736 Page 1 of 1



                         WAIVER OF SERVICE OF SUMMONS

TO:    Christopher Dunnigan
       Counsel for Plaintiff U.S. Securities & Exchange Commission
I, Ongkaruck Sripetch, acknowledge receipt of your request that I waive service of a summons in
the action of SEC v. Sripetch et al., which is case number 20 CV 1864 in the United States
District Court for the Southern District of California. I have also received a copy of the
complaint in the action, two copies of this instrument, and a means by which I can return the
signed waiver to you without cost to me.

I agree to save the cost of service of a summons and an additional copy of the complaint in this
lawsuit by not requiring that I be served with judicial process in the manner provided by Rule 4.

I will retain all defenses or objections to the lawsuit or to the jurisdiction or venue of the court
except for objections based on a defect in the summons or in the service of the summons.
I understand that a judgment may be entered against me if an answer or motion under Rule 12 is
not served upon you within 60 days after December 30, 2020, or within 90 days after that date if
the request was sent outside the United States.

_______________________               __________________________________________

(DATE)                                (SIGNATURE)

                                Ongkaruck Sripetch
Printed/Typed Name: ____________________________________________

                   Duty to Avoid Unnecessary Costs of Service of Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain parties to cooperate in saving
unnecessary costs of service of the summons and complaint. A defendant located in the United
States who, after being notified of an action and asked by a plaintiff located in the United States
to waive service of a summons, fails to do so will be required to bear the cost of such service
unless good cause be shown for its failure to sign and return the waiver.

It is not good cause for a failure to waive service that a party believes that the complaint is
unfounded, or that the action has been brought in an improper place or in a court that lacks
jurisdiction over the subject matter of the action or over its person or property. A party who
waives service of the summons retains all defenses and objections (except any relating to the
summons or to the service of the summons), and may later object to the jurisdiction of the court
or to the place where the action had been brought.

A defendant who waives service must within the time specified on the waiver form serve on the
plaintiff’s attorney (or unrepresented plaintiff) a response to the complaint and must also file a
signed copy of the response with the court. If the answer or motion is not served within this time,
a default judgment may be taken against that defendant. By waiving service, a defendant is
allowed more time to answer than if the summons had been actually served when the request for
waiver of service was received.
